Citation Nr: 9911012	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for schizophrenia, alcohol 
abuse and drug abuse.

Whether new and material evidence has been received to reopen 
a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Gary J. Pieples, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


REMAND

The appellant served on active duty from December 1977 to 
February 1978.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board initially notes that the appellant appointed the 
Disabled American Veterans to represent him in May 1997.  
However, in October 1998, the appellant requested that his 
claims folder be forwarded to a VA office in Cincinnati, Ohio 
so that it could be reviewed by his attorney, Gary J. 
Pieples.  In February 1999, the attorney indicated that he 
was representing the appellant but had not had an opportunity 
to review pertinent documents and as a result was uncertain 
of the issues on appeal.  

The Board further notes that in his substantive appeal, the 
appellant requested that he be scheduled for a travel Board 
hearing.  The requested hearing was scheduled for November 
1997, but was cancelled due to the appellant's illness.  
Thereafter, the appellant was afforded a hearing before a 
hearing officer at the RO in April 1998; however, a travel 
Board hearing has not been rescheduled.  In November 1998, 
the Board sent a letter to the appellant, requesting him to 
clarify whether he still desires a travel Board hearing and 
informing him that the Board would assume that he still 
desires such a hearing unless the Board heard otherwise from 
him within 30 days of the date of the letter.  The appellant 
has not responded to this letter. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1. The appellant's attorney should 
be afforded an opportunity to 
review the claims folder.

2. The appellant should be scheduled 
for a travel Board hearing.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


